FILED
                            NOT FOR PUBLICATION                              OCT 07 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTOR GALINSKI,                                  No. 08-16415

               Petitioner - Appellant,            D.C. No. 3:06-CV-06524-CRB

  v.
                                                  MEMORANDUM *
BEN CURRY, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Victor Galinski appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Galinski contends that the Board’s 2005 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

state court did not unreasonably conclude that some evidence supports the Board’s

decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d 546,

563 (9th Cir. 2010) (en banc).

      Galinski’s remaining contentions are unpersuasive.

      Galinski’s request for the appointment of counsel is denied.

      AFFIRMED.




       1
         We certify for appeal, on our own motion, the issue of whether the 2005
decision of the California Board of Parole Hearings (“the Board”) to deny parole
violated due process.